EXHIBIT 99.1 Interim Condensed Consolidated Financial Statements March 31, 2011 (Expressed in U.S. dollars) (Unaudited) Loncor Resources Inc. interim Condensed Consolidated Financial Statements March 31, 2011 (Unaudited) Contents INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Corporate Information 7 2. Basis of Preparation 7 3. Summary of Significant Accounting Policies 8 4. Property, Plant and Equipment 18 5. Exploration and Evaluation Assets 19 6. Segmented Reporting 19 7. Share Capital 20 8. Share-Based Payments 21 9. Related Party Transactions 23 Commitments 24 Financial Risk Management Objectives and Policies 24 Supplemental Cash Flow Information 27 Employee Retention Allowance 27 First Time Adoption of International Financial Reporting Standards 27 Page 2 of 37 Loncor Resources Inc. Condensed Consolidated Statements of Financial Position (Expressed in U.S dollars - unaudited) March 31, December 31, January 1, $ $ $ Assets Current Assets Cash and cash equivalents Advances receivable Due from related parties 9 - Prepaid expenses and deposits Total Current Assets Non-Current Assets Property, plant and equipment 4 Exploration and evaluation 5 Intangibles 1 1 1 Total Non-Current Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities Accounts payable Accrued liabilities Due to related parties 9 Employee retention allowance 13 - Notes payable - - Total Current Liabilities Common share purchase warrants 14(b) - Future income taxes Total Liabilities Commitments 10 Shareholders' Equity Share capital 7 Contributed surplus Deficit ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Common shares Authorized Unlimited Unlimited Unlimited Issued and outstanding The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements Page 3 of 37 Loncor Resources Inc. Condensed Consolidated Statements of Comprehensive Loss (Expressed in U.S dollars - unaudited) For three months ended March 31, Notes $ $ Expenses Consulting, management and professional fees Employee benefits Office and sundry Share-based payment expense 8 Travel and promotion Depreciation Interest and bank expenses 63 Loss on derivative financial instruments Foreign exchange gain ) Interest income Loss for the period ) ) Comprehensive loss for the period ) ) Loss per share, basic and diluted ) ) The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. Page 4 of 37 Loncor Resources Inc. Condensed Consolidated Statements of Changes in equity (Expressed in U.S dollars - unaudited) Common shares Notes Number of shares Amount Contributed Surplus Deficit Total Shareholder’s equity Balance at January 1, 2010 $ $ $ ) $ Loss for the period - - - ) ) Issued share capital - - Share based compensation - - - Common share purchase warrants - ) - - ) Balance at March 31, 2010 ) Loss for the period - - - ) ) Issued share capital - - Warrants exercised - - Compensation option exercises - - - Share based compensation - - - Common share purchase warrants - - - Balance at December 31, 2010 ) Loss for the period - - - ) ) Issued share capital 7a - - Issuance costs - ) - - ) Warrants issued - ) - - Share based compensation - - - Warrants exercised - - Balance at March 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. Page5 of 37 Loncor Resources Inc. Condensed Consolidated Statements of Cash Flows (Expressed in U.S dollars - unaudited) For three months ended March 31, Notes $ $ Cash flows from operating activities Loss for the period ) ) Adjustments to reconcile loss to net cash used in operating activities Depreciation Share based payments - employees 8 Share based payments - consultant - Employee retention allowance 13 - Loss on derivative financial instruments Changes in non-cash working capital Advances receivable ) - Prepaid expenses and deposits ) Due to/from related parties Accounts payable Accrued liabilities ) - Net cash flows provided from operating activities Cash flows from investing activities Acquisition of property, plant, and equipment ) ) Expenditures on exploration and evaluation ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from share issuance, net of issuance costs Repayment of notes - ) Due to related parties ) Proceeds from exercise of warrants - Net cash from financing activities Net increase in cash during the period Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period Supplemental cash flow information (Note 12) The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. Page6 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) 1.Corporate Information Loncor Resources Inc. (the "Company") is a corporation governed by the Ontario Business Corporations Act. The Company changed its name from Nevada Bob’s International Inc. on November 28, 2008 upon completion of the acquisition by the Company of Loncor Resources Inc. The principal business of the Company is the acquisition and exploration of mineral properties. These interim condensed consolidated financial statements as at and for the three months ended March 31, 2011 include the accounts of the Company and of its wholly-owned subsidiary in the Democratic Republic of the Congo ( the “Congo”), Loncor Resources Congo Sprl. The Company is a publicly traded company whose outstanding common shares are listed for trading on the TSX Venture Exchange and on the NYSE Amex LLC. The head office of the Company is located at 1 First Canadian Place, 100 King St. West, Suite 7070, Toronto, Ontario, M5X 1E3, Canada. 2. Basis of Preparation These interim condensed consolidated financial statements are prepared on a going concern basis, which assumes that the Company will continue in operation for a reasonable period of time and will be able to realize its assets and discharge its liabilities in the normal course of operations. The Company has not generated revenues from operations. The Company incurred a net loss of $2,138,846 during the three months ended March 31, 2011 and, as of that date, the Company’s deficit was $25,910,223. However, the Company has sufficient cash resources to meet its obligations for at least twelve months from the end of the reporting period. The Company is in the development stage and is dependent on its ability to successfully raise additional financing for development of the mineral properties. Although the Company has been successful in the past in obtaining financing and subsequently raised financing, there is no assurance that it will be able to obtain adequate financing in the future or that such financing will be available on acceptable terms. a) Statement of compliance The Company’s unauditedinterim condensed consolidated financial statements as at and for the three month period ended March 31, 2011 have been prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting using accounting policies consistent with International Financial Reporting Standards (“IFRS”)issued by the International Accounting Standards Board (“IASB”).These are the Company’s first IFRS unaudited interim condensed consolidated financial statements for part of the period covered by the first IFRS annual financial statements and IFRS 1, First-time Adoption of International Financial Report Standards. These interim condensed consolidated financial statements do not include all of the information required for full annual financial statements and should be read in conjunction with the Company’s audited annual financial statements as at December 31, 2010. The Company’s date of transition was January 1, 2010 (the “transition date”). An explanation of how the transition of previously prepared financial statements in accordance with Canadian generally accepted accounting principles (“GAAP”) to IFRS has affected the reported financial position, financial performance and cash flows of the Company is provided in Note 14. This note includes reconciliations of equity and loss for comparative periods and of equity at the date of transition reported under Canadian GAAP to those reported for those periods and at the date of transition under IFRS. The 2010 comparative figures have been restated to reflect the adjustments, except as described in the accounting policies. The comparative figures presented are in accordance with IFRS and have not been audited. The policies applied in these interim condensed consolidated financial statements are presented in Note 3 and are based on IFRS issued and outstanding as of June 13, 2011, the date the Company’s Audit Committee approved the interim condensed consolidated financial statements. Page7 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) b) Basis of measurement These interim condensed consolidated financial statements have been prepared under the historical cost convention, except for certain financial assets and liabilities which are presented at fair value, as explained in the accounting policies set out in Note 3. 3. Summary of Significant Accounting Policies The accounting policies set out below have been applied consistently to all periods presented in these interim condensed consolidated financial statements and in preparing the opening IFRS consolidated statements of financial position at January 1, 2010 for the purposes of the transition to IFRS, unless otherwise indicated. The exemptions taken in applying IFRS for the first time are set out in Note 14. The accounting policies have been applied consistently by all entities. a) Basis of Consolidation i. Subsidiaries Subsidiaries are entities controlled by the Company. Control exists when the Company has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain benefits from its activities. This control is evidenced through owning more than 50% of the voting rights or currently exercisable potential voting rights of a company’s share capital. The financial statements of subsidiaries are included in the interim condensed consolidated financial statements of the Company from the date that control commences until the date that control ceases. Full consolidation accounting is applied for all of the Company’s wholly-owned subsidiaries. ii. Transactions eliminated on consolidation Inter-company balances, transactions, and any unrealized income and expenses are eliminated in preparing the interim condensed consolidated financial statements. Unrealized gains arising from transactions with associates are eliminated against the investment to the extent of the Company’s interest in the investee. Unrealized losses are eliminated in the same way as unrealized gains, but only to the extent that there is no evidence of impairment. b) Use of Estimates and Judgments The preparation of the interim condensed consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. In preparing these interim condensed consolidated financial statements, the significant judgments made by management applying the Company’s accounting policies and the key sources of estimation uncertainty are expected to be the same as those to be applied in the first annual IFRS financial statements.Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Information about critical judgments in applying accounting policies that have the most significant effect on the amounts recognized in the interim condensed consolidated financial statements is included in the following notes: i. Provisions and contingencies The amount recognized as provision, including legal, contractual and other exposures or obligations, is the best estimate of the consideration required to settle the related liability, including any related interest charges, taking into account the risks and uncertainties surrounding the obligation. In addition, contingencies will only be resolved when one or more future events occur or fail to occur. Therefore assessment of contingencies inherently involves the exercise of significant Page8 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) judgment and estimates of the outcome of future events. The Company assesses its liabilities and contingencies based upon the best information available, relevant tax laws and other appropriate requirements. ii. Exploration and evaluation expenditure The application of the Company’s accounting policy for exploration and evaluation expenditure requires judgment in determining whether it is likely that future economic benefits will flow to the Company, which may be based on assumptions about future events or circumstances. Estimates and assumptions made may change if new information becomes available. If, after expenditure is capitalized, information becomes available suggesting that the recovery of expenditure is unlikely, the amount capitalized is written off in the statement of comprehensive loss during the period the new information becomes available. iii. Impairment Assets, including property, plant and equipment and exploration and evaluation assets, are reviewed for impairment whenever events or changes in circumstances indicate that their carrying amounts exceed their recoverable amounts. The assessment of the fair value often requires estimates and assumptions such as discount rates, exchange rates, commodity prices, rehabilitation and restoration costs, future capital requirements and future operating performance. Changes in such estimates could impact recoverable values of these assets. Estimates are reviewed regularly by management. iv. Income taxes The Company is subject to income taxes in various jurisdictions and subject to various rates and rules of taxation. Significant judgment is required in determining the provision for income taxes. There are many transactions and calculations undertaken during the ordinary course of business for which the ultimate tax determination is uncertain. The Company recognizes liabilities for anticipated tax audit issues based on the Company’s current understanding of the tax law. Where the final tax outcome of these matters is different from the amounts that were initially recorded, such differences will impact the current and deferred tax provisions in the period in which such determination is made. In addition, the Company has recognized deferred tax assets relating to tax losses carried forward to the extent there are sufficient taxable temporary differences (deferred tax liabilities) relating to the same taxation authority and the same subsidiary against which the unused tax losses can be utilized. However, future realization of the tax losses also depends on the ability of the entity to satisfy certain tests at the time the losses are recouped, including current and future economic conditions, production rates and production costs. v. Ore reserves and resource estimates Ore reserves are estimates of the amount of ore that can be economically and legally extracted from a company’s mineral properties. Ore reserves and mineral resources are estimated based on information compiled by appropriately qualified persons relating to the geological data on the size, depth and shape of the ore body.This exercise requires complex geological judgments to interpret the data. The Company currently, does not have any mineral reserves or resources. vi. Share-based payment transactions The Company measures the cost of equity-settled transactions with employees by reference to the fair value of the equity instruments at the date at which they are granted. Estimating fair value for share-based payment transactions requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the share option, volatility and dividend yield and making assumptions about them. The assumptions and models used for estimating fair value for share-based payment transactions are disclosed in Note 8. vii. Common share purchase warrants Page 9 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) The Company measures the cost of common share purchase warrants by reference to the fair value of the liability at the date at which they are granted. Estimating fair value for common share purchase warrants requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the warrant, volatility and dividend yield and making assumptions about them. The assumptions and models used for estimating fair value for common share purchase warrants are disclosed in Note 7b. c) Foreign Currency Translation i. Functional and presentation currency These interim condensed consolidated financial statements are presented in United States dollars (“$”), which is the Company’s functional and presentation currency. References to Cdn$ represent Canadian dollars. ii. Foreign currency transactions The functional currency for the Company’s subsidiary is the currency of the primary economic environment in which the entity operates. Transactions entered into by the Company's subsidiary in a currency other than the currency of the primary economic environment in which it operates (its "functional currency") are recorded at the rates ruling when the transactions occur except depreciation and amortization which are translated at the rates of exchange applicable to the related assets, with any gains or losses recognized in the consolidated statements of comprehensive loss. Foreign currency monetary assets and liabilities are translated at current rates of exchange with the resulting gain or losses recognized in the consolidated statements of comprehensive loss. Exchange differences arising on the retranslation of unsettled monetary assets and liabilities are recognized immediately in profit or loss. Non-monetary assets and liabilities are translated using the historical exchange rates. Non-monetary assets and liabilities measured at fair value in a foreign currency are translated using the exchange rates at the date when the fair value is determined. d) Cash and Cash Equivalents Cash and cash equivalents includes cash on hand, deposits held at call with financial institutions, and other short-term, highly liquid investments with original maturities of three months or less that are readily convertible to known amounts. e) Financial Assets Financial assets are classified as either financial assets at fair value through profit or loss (“FVTPL”), loans and receivables, held to maturity investments (“HTM”), or available for sale financial assets (“AFS”), as appropriate at initial recognition and, except in very limited circumstances, the classification is not changed subsequent to initial recognition. The classification is determined at initial recognition and depends on the nature and purpose of the financial asset. A financial asset is derecognized when its contractual rights to the asset’s cash flows expire or if substantially all the risks and rewards of the asset are transferred. i. Financial assets at FVTPL A financial asset is classified as FVTPL when the financial asset is held for trading or it is designated upon initial recognition as an FVTPL. A financial asset is classified as held for trading if (1) it has been acquired principally for the purpose of selling or repurchasing in the near term; (2) it is part of an identified portfolio of financial instruments that the Company manages and has an actual pattern of short term profit taking; or (3) it is a derivative that is not designated and effective as a hedging instrument. Financial assets at FVTPL are carried in the consolidated statements of financial position at fair value with changes in fair value recognized in profit or loss. Transaction costs are expensed as incurred. The Company has classified cash and cash equivalents as FVTPL. ii. Loans and receivables Page10 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) Trade receivables, loans and other receivables that have fixed or determinable payments that are not quoted in an active market are classified as loans and receivables. Loans and receivables are initially recognized at fair value plus transaction costs that are directly attributable to their acquisition or issue, and are subsequently carried at amortized cost less losses for impairment. The impairment loss of receivables is based on a review of all outstanding amounts at period end. Bad debts are written off during the period in which they are identified. Amortized cost is calculated taking into account any discount or premium on acquisition and includes fees that are an integral part of the effective interest rate and transaction costs. Gains and losses are recognized in the statements of comprehensive loss when the loans and receivables are derecognized or impaired, as well as through the amortization process. The Company has classified advances receivable and balances due from related parties as loans and receivables. iii. AFS financial assets Non-derivative financial assets not included in the above categories are classified as AFS financial assets. They are carried at fair value with changes in fair value generally recognized in other comprehensive loss and accumulated in the AFS reserve. Impairment losses are recognized in profit or loss. Purchases and sales of AFS financial assets are recognized on settlement date with any change in fair value between trade date and settlement date being recognized in the AFS reserve. On sale, the cumulative gain or loss recognized in other comprehensive income is reclassified from the AFS reserve to profit or loss. The Company has not designated any of its financial assets as AFS. iv. Impairment of financial assets The Company assesses at each reporting date whether a financial asset or a group of financial assets is impaired. A financial asset or group of financial assets is deemed to be impaired, if, and only if, there is objective evidence of impairment as a result of one or more events that has occurred after the initial recognition of the asset and that event has an impact on the estimated future cash flows of the financial asset or the group of financial assets that can be reliably estimated. For financial assets carried at amortized cost, the amount of the impairment is the difference between the asset’s carrying amount and the present value of estimated future cash flows, discounted at the asset’s original effective rate. The carrying amount of all financial assets, excluding advances receivables and balances due from related parties, is directly reduced by the impairment loss. The carrying amount of trade receivables is reduced through the use of an allowance account. Associated allowances are written off when there is no realistic prospect of future recovery and all collateral has been realized or has been transferred to the Company. Subsequent recoveries of amounts previously written off are credited against the allowance account. Changes in the carrying amount of the allowance account are recognized in the statement of comprehensive income (loss).A provision for impairment is made in relation to advances receivable, and an impairment loss is recognized in profit and loss when there is objective evidence that the Company will not be able to collect all of the amounts due under the original terms. The carrying amount of the receivable is reduced through use of an allowance account. With the exception of AFS equity instruments, if in a subsequent period the amount of impairment loss decreases and the decrease relates to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed through profit or loss. On the date of impairment reversal, the carrying amount of the financial asset cannot exceed its amortized cost had the impairment not been recognized. Reversal for AFS equity instruments are not recognized in profit or loss. v. Effective interest method The effective interest method calculates the amortized cost of a financial instrument asset or liability and allocates interest income over the corresponding period. The effective interest rate is the rate that discounts estimated Page11 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) future cash receipts over expected life of the financial asset or liability, or where appropriate, a shorter period. Income is recognized on an effective interest basis for debt instruments other than those financial assets classified as FVTPL. f) Financial Liabilities Financial liabilities are classified as financial liabilities at FVTPL, or other financial liabilities, as appropriate upon initial recognition. A financial liability is derecognized when the obligation under the liability is discharged, cancelled or expired. i. Financial liabilities classified as other financial liabilities are initially recognized at fair value less directly attributable transaction costs. Subsequent to the initial recognition, other financial liabilities are measured at amortized cost using the effective interest method. The Company’s other financial liabilities include accounts payables and accrued liabilities, due to related parties and the employee retention allowance. ii. Financial liabilities classified as FVTPL include financial liabilities held for trading and financial liabilities designated upon initial recognition as FVTPL. Financial liabilities are classified as held-for-trading if they are acquired for the purpose of selling in the near term. This category includes derivative financial instruments (including separated embedded derivatives) held for trading unless they are designated as effective hedging instruments. Gains or losses on liabilities held for trading are recognized in the consolidated statement of comprehensive loss. The Company’s financial liabilities classified as FVTPL include the common share purchase warrant liability. g) Loss Per Share Basic loss per share is computed by dividing the net loss applicable by the weighted average number of common shares outstanding during the reporting period. Diluted loss per share is computed by dividing the net loss by the sum of the weighted average number of common shares issued and outstanding during the reporting period and all additional common shares for the assumed exercise of options and warrants outstanding for the reporting period, if dilutive. The treasury stock method is used for the assumed proceeds upon the exercise of options and warrants that are used to purchase common shares at the average market price during the reporting period. As the Company is incurring losses, basic and diluted loss per share are the same since including the exercise of outstanding options and share purchase warrants in the diluted loss per share calculation would be anti-dilutive. h) Property, Plant and Equipment (“PPE”) i. Recognition and measurement Items of PPE are measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditures that are directly attributable to the acquisition of the asset. The cost of self-constructed assets includes the cost of materials, directed labor and any other cost directly attributable to bring the asset to the location and condition necessary to be capable of operating in the manner intended by the Company. Assets in the course of construction are capitalized in the capital construction in progress category and transferred to the appropriate category of PPE upon completion. When components of an asset have different useful lives, depreciation is calculated on each separate component. ii. Subsequent costs The cost of replacing part of an item of PPE is recognized in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Company and its cost can be measured reliably. The carrying amount of the replaced part is derecognized and included in net loss. If the carrying amount of the replaced component is not known, it is estimated based on the cost of the new component less estimated Page12 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) depreciation. The costs of the day‐to‐day servicing of property, plant and equipment are recognized in the statement of comprehensive loss. iii. Depreciation Depreciation is based on the cost of an asset less its residual value. Significant components of individual assets are assessed to determine whether a component has an estimated useful life that is different from that of the remainder of that asset, in which case that component is depreciated separately. Depreciation is recognized in profit or loss over the estimated useful lives of each item or component of an item of PPE as follows: · Field camps and equipment straight line over 4 Years · Furniture and fixtures straight line over 4 Years · Office and communications equipment straight line over 4 Years · Vehicles straight line over 4 Years Depreciation methods, useful lives and residual values are reviewed annually and adjusted, if appropriate. Depreciation commences when an asset is available for use. Changes in estimates are accounted for prospectively. iv. Gains and losses Gains and losses on disposal of an item of PPE are determined by comparing the proceeds from disposal with the carrying amount of the PPE, and are recognized net within other income/expenses in profit or loss. v. Repairs and maintenance Repairs and maintenance costs are charged to expense as incurred, except when these repairs significantly extend the life of an asset or result in an operating improvement. In these instances the portion of these repairs relating to the betterment is capitalized as part of PPE. vi. De-recognition An item of PPE is derecognized upon disposal or when no future economic benefits are expected to arise from the continued use of the asset. Any gain or loss arising on de-recognition of the assets (calculated as the difference between the net disposal proceeds and the carrying amount of the item) is included in net earnings (loss) in the period the item is derecognized. i) Exploration and Evaluation Assets All direct costs related to exploration and evaluation of mineral properties, net of incidental revenues are capitalized under exploration and evaluation assets. Exploration and evaluation expenditures include such costs as acquisition of rights to explore; sampling, trenching and surveying costs; costs related to topography, geology, geochemistry and geophysical studies; drilling costsand costs in relation to technical feasibility and commercial viability of extracting a mineral resource. A regular review of each property is undertaken to determine the appropriateness of continuing to carry forward costs in relation to exploration and evaluation of mineral properties. Should the carrying value of the expenditure not yet Page13 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) amortized exceed its estimated recoverable amount in any year, the excess is written off to the consolidated statements of comprehensive loss. j) Impairment of Non-financial Assets The Company’s PPE and intangible assets are assessed for indication of impairment at each consolidated statements of financial position date.Exploration and evaluation assets are assessed for impairment when facts and circumstances suggest that the carrying amount of an exploration and evaluation asset may exceed its recoverable amount. When facts and circumstances suggest that the carrying amount exceeds the recoverable amount, an entity shall measure, present and disclose any resulting impairment in accordance with IAS 36 Impairment of Assets.Internal factors, such as budgets and forecasts, as well as external factors, such as expected future prices, costs and other market factors are also monitored to determine if indications of impairment exist. If any indication of impairment exists, an estimate of the asset’s recoverable amount is calculated. The recoverable amount is determined as the higher of the fair value less costs to sell for the asset and the asset’s value in use. This is determined for an individual asset, unless the asset does not generate cash inflows that are largely independent of those from other assets or the Company’s assets. If this is the case, the individual assets are grouped together into cash generating units (“CGU”) for impairment purposes. Such CGUs represent the lowest level for which there are separately identifiable cash inflows that are largely independent of the cash flows from other assets. If the carrying amount of the asset exceeds its recoverable amount, the asset is impaired and an impairment loss is charged to the consolidated statements of comprehensive loss so as to reduce the carrying amount to its recoverable amount (i.e., the higher of fair value less cost to sell and value in use). Fair value less cost to sell is the amount obtainable from the sale of an asset or CGU in an arm’s length transaction between knowledgeable, willing parties, less the costs of disposal. Value in use is determined as the present value of the future cash flows expected to be derived from an asset or CGU. Estimated future cash flows are calculated using estimated future prices, any mineral reserves and resources, operating and capital costs. All assumptions used are those that an independent market participant would consider appropriate.The estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset for which estimates of future cash flows have not been adjusted. As at December 31, 2010, the Company decided to allow its exploration permits related to the Bas Congo project to lapse. No further work will be undertaken on this project. As a result, an amount of $957,318 representing exploration and evaluation expenditures with respect to the Bas Congo project was written off. No impairment losses were warranted or recorded for the three months ended March 31, 2011. k) Income Taxes Income tax expense consists of current and deferred tax expense. Income tax expense is recognized in the statement of comprehensive loss, except to the extent that it relates to items recognized in other comprehensive income or directly in equity. In this case, the tax is also recognized in other comprehensive income or directly in equity. Current income tax assets and liabilities for the current and prior periods are measured at the amount expected to be recovered from or paid to the taxation authorities. The tax rates and tax laws used to compute current income tax assets and liabilities are measured at future anticipated tax rates, which have been enacted or substantively enacted at the reporting date. Current tax assets and current tax liabilities are only offset if a legally enforceable right exists to set off the amounts, and the Company intends to settle on a net basis, or to realize the asset and settle the liability simultaneously. Deferred taxation is provided on all qualifying temporary differences at the reporting date between the tax basis of assets and liabilities and their carrying amounts for financial reporting purposes. Deferred tax assets are only recognized Page14 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) to the extent that it is probable that the deductible temporary differences will reverse in the foreseeable future and future taxable profit will be available against which the temporary difference can be utilized. Deferred tax liabilities and assets are not recognized for temporary differences between the carrying amount and tax bases of investments in controlled entities where the parent entity is able to control the timing of the reversal of the temporary differences and it is probable that the differences will not reverse in the foreseeable future. Deferred tax assets and liabilities are offset when there is a legally enforceable right to offset current tax assets and liabilities and when the deferred tax balances relate to the same taxation authority. l) Share-Based Payments Equity-settled share-based payments for directors, officers and employees are measured at fair value at the date of grant and recorded as compensation expense in the financial statements.The fair value determined at the grant date of the equity-settled share-based payments is expensed on a straight-line basis over the vesting period based on the Company’s estimate of shares that will eventually vest.The number of forfeitures likely to occur is estimated on grant date.Any consideration paid by directors, officers, employees and consultants on exercise of equity-settled share-based payments is credited to share capital.Shares are issued from treasury upon the exercise of equity-settled share-based instruments. Compensation expense on stock options granted to non-employees is measured at the earlier of the completion of performance and the date the options are vested using the fair value method and is recorded as an expense in the same period as if the Company had paid cash for the goods or services received. When the value of goods or services received in exchange for the share-based payment cannot be reliably estimated, the fair value is measured by use of a Black-Scholes valuation model.The expected life used in the model is adjusted, based on management’s best estimate, for the effects of non-transferability, exercise restrictions, and behavioural considerations. m) Provisions and Contingencies Provisions are recognized when a legal or constructive obligation exists, as a result of past events, and it is probable that an outflow of resources that can be reliably estimated will be required to settle the obligation. Where the effect is material, the provision is discounted using an appropriate current market-based pre-tax discount rate. The increase in the provision due to passage of time is recognized as interest expense. When a contingency substantiated by confirming events, can be reliably measured and is likely to result in an economic outflow, a liability is recognized as the best estimate required to settle the obligation. A contingent liability is disclosed where the existence of an obligation will only be confirmed by future events, or where the amount of a present obligation cannot be measured reliably or will likely not result in an economic outflow. Contingent assets are only disclosed when the inflow of economic benefits is probable. When the economic benefit becomes virtually certain, the asset is no longer contingent and is recognized in the consolidated financial statements. n) Related Party Transactions Parties are considered to be related if one party has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Parties are also considered to be related if they are subject to common control or common significant influence. Related parties may be individuals or corporate entities. A transaction is considered to be a related party transaction when there is a transfer of Page15 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) resources or obligations between related parties. Related party transactions that are in the normal course of business and have commercial substance are measured at the exchange amount. o) New Pronouncements Adopted March 31, 2011 is the Company’s first reporting period under IFRS. Accounting standards effective for periods beginning on January 1, 2011 have been adopted as part of the transition to IFRS. p) Recent Pronouncements Issued The Company has reviewed new and revised accounting pronouncements that have been issued but are not yet effective and determined that the following may have an impact on the Company: IFRS 9 Financial instruments (“IFRS 9”) was issued by the IASB on November 12, 2009 and will replace IAS 39 Financial Instruments: Recognition and Measurement (“IAS 39”). IFRS 9 replaces the multiple rules in IAS 39 with a single approach to determine whether a financial asset is measured at amortized cost or fair value and a new mixed measurement model for debt instruments having only two categories: amortized cost and fair value. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics of the financial assets. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39. IFRS 9 is effective for annual periods beginning on or after January 1, 2013. The Company is currently evaluating the impact of IFRS 9 on its consolidated financial statements. A revised version of IAS 24 Related party disclosures (“IAS 24”) was issued by the IASB on November 4, 2009. IAS 24 requires entities to disclose in their consolidated financial statements information about transactions with related parties. Generally, two parties are related to each other if one party controls, or significantly influences, the other party. IAS 24 has simplified the definition of a related party and removed certain of the disclosures required by the predecessor standard. The revised standard is effective for annual periods beginning on or after January 1, 2011. The adoption of this issuance did not have a significant impact on the Company’s consolidated financial statements. IFRS 10 Consolidated Financial Statements (“IFRS 10”) establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. IFRS 10 supersedes IAS 27 “Consolidated and Separate Financial Statements” and SIC-12 “Consolidated – Special Purpose Entities” and is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is currently evaluating the impact of this standard on its consolidated financial statements. IFRS 11 Joint Arrangements (“IFRS 11”) establishes principles for financial reporting by parties to a joint arrangement. IFRS 11 supersedes the current IAS 31 “Interests in Joint Ventures” and SIC-13 “Jointly Controlled Entities – Non-Monetary Contributions by Venturers” and is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is currently evaluating the impact of this standard on its consolidated financial statements. IFRS 12 Disclosure of Interests in Other Entities (“IFRS 12”) applies to entities that have an interest in a subsidiary, a joint arrangement, an associate or an unconsolidated structured entity. IFRS 12 is effective for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is currently evaluating the impact of this standard on its consolidated financial statements. IFRS 13 Fair Value Measurements (“IFRS 13”) defines fair value, sets out in a single IFRS framework for measuring fair value and requires disclosures about fair value measurements. IFRS 13 applies to IFRS that require or permit fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except in specified circumstances. IFRS 13 is to be applied for annual periods beginning on or after January 1, 2013. Earlier application is permitted. The Company is currently evaluating the impact of this standards on its consolidated financial statements. Page16 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) IFRS 7 Financial instruments: disclosures (“IFRS 7”). The Accounting Standards Board ["AcSB"] approved the incorporation of the IASB's amendments to IFRS 7 Financial Instruments: Disclosures and the related amendment to IFRS 1 First-time Adoption of international Financial Reporting Standards into Part I of the Handbook. These amendments were made to Part I in January 2011 and are effective for annual periods beginning on or after July 1, 2011. Earlier Application is permitted. The amendments relate to required disclosures for transfers of financial assets to help users of the financial statements evaluate the risk exposures relating to such transfers and the effect of those risks on an entity's financial position. The Company is currently evaluating the impact of IFRS 7 on its consolidated financial statements. Page17 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) 4. Property, Plant and Equipment The Company’s property, plant and equipment are summarized as follows: Notes Furniture & fixtures Office & Communication equipment Vehicles Field camps and equipment Total $ Cost Balance at January 1, 2010 - Additions Balance at December 31, 2010 Additions Balance at March 31, 2011 Accumulated Depreciation Balance at January 1, 2010 - Depreciation for the year Balance at December 31, 2010 Depreciation for the period Balance at March 31, 2011 Carrying amounts Balance at January 1, 2010 - Balance at December 31, 2010 Balance at March 31, 2011 Page18 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) 5. Exploration and Evaluation Assets The following table summarizes the Company’s tangible exploration and evaluation expenditures with respect to its mineral properties in the Congo: Notes Bas Congo North Kivu Ngayu Total Cost Balance as at January 1, 2010 per IFRS $ Additions Impairment loss ) - - ) Balance as at December 31, 2010 - Additions Balance as at March 31, 2011 $ - $ $ $ There is $150,000 of intangible exploration and evaluation expenditures as at January 1, 2010.The intangibles have not been included in the table above.There have not been any additions or disposals since January 1, 2010. a. North Kivu The North Kivu project is situated in the North Kivu Province in eastern Congo to the northwest of Lake Edward and consists of 54 exploration permits totaling 17,760 square kilometers. Historical data has been compiled from the colonial period and outlined ten gold prospects for follow-up, the most prospective being the Manguredjipa prospect where 300,000 ounces of alluvial gold was mined during the colonial period. Other gold prospects warranting follow up include Lutunguru, Lubero, Makwasu, Lutela, Bilolo, Manzia, Mohanga and Ludjulu. b. Ngayu The Ngayu project covers an area of 4,550 square kilometers and is found within the Orientale Province in the northeast of the Congo, approximately 270 kilometers northeast of Kisangani. The Ngayu project covers most of the Ngayu Archaean greenstone belt which is one of a number of greenstone belts in the north-east Congo Archaeancraton that includes the Kilo and Moto greenstone belts. These Archaean greenstone belts are the northwestern extensions of the Lake Victoria greenstone belt terrain that hosts a number of world class gold deposits including Geita and Bulyanhulu. c. Bas Congo No exploration was undertaken during 2010 at the Company’s Bas Congo gold project approximately 250 kilometres west of Kinshasa and the permits were allowed to lapse.No further work is to be undertaken on this project area.An impairment loss of $957,318 was recorded as of December 31, 2010 relating to all exploration and evaluation expenditures related to the project. 6. Segmented Reporting The Company has one operating segment: the acquisition, exploration and development of precious metal projects located in the Congo. The operations of the Company are located in two geographic locations, Canada and the Congo. Geographic segmentation of non-current assets is as follows: Page19 of 37 Loncor Resources Inc. Notes to the Interim Condensed Consolidated Financial Statements For the three months ended March 31, 2011 (Expressed in U.S dollars - unaudited) March 31, 2011 Property, plant and equipment Intangible assets Exploration and evaluation Congo $ - $ Canada $ $
